FUNK, P. J.,
dissenting, held:
1. The language in the deed to Hartman should J>e construed as an exception and not as a reservation, but the exception should not be construed as a A deed containing exceptions or reservations Smst be construed most strongly against the grantor. The deed to Hartman conveyed the fee to the whole tract and excepted only the use of the spring and the land for a reservoir. As the property in question had been deeded to Hartman, the Spring Co. could get no title by a deed from the executors.
2. As the Spring Co.’s possession is referable to an easement and consistent wit hthe terms accepted by Hartman in deed to him, such possession is not adverse until Spring Co. does some overt act to show that it claims something more than Hartman consented to in accepting his deed and thereby starting the Statute of Limitations to run.